 

Exhibit 10.2

 

[tm1924750d1_ex10-2img001.jpg] 

 

November 25, 2019

 

Daniel Davison

[***]

 

Dear Dan:

 

As you are aware, Diplomat Pharmacy, Inc. (the “Company”) is in negotiations
with UnitedHealth Group Incorporated and its affiliates (“UHG”) for UHG to
acquire the Company (the “Potential Transaction”). While the specific terms of
the Potential Transaction are still being negotiated and nothing is final, we
foresee the Potential Transaction closing in early 2020.

 

The Diplomat Pharmacy, Inc. Executive Severance Plan (the “Plan”) provides
certain “Severance Benefits” in the event of a “Qualifying Termination,” which
is defined as a termination of a participant’s employment by the Company without
“Cause” or a participant’s resignation for “Good Reason,” or a “CIC Qualifying
Termination” which is a Qualifying Termination that occurs within twelve (12)
months following the consummation of a “Change in Control.” As a result of
ongoing negotiations with UHG and at the request of UHG, the Company is asking
for your consent, as a participant in the Plan, to the following amendments to
the Plan and your Participation and Restrictive Covenant Agreement, in each
case, (A) subject to and effective as of the closing of the Potential
Transaction and (B) notwithstanding any provision in the Plan that may restrict
amendment of the Plan:

 

1.The definition of “Monthly CIC Severance Amount” will be revised to read as
follows:

 

“Monthly CIC Severance Amount” shall mean Participant’s Monthly Base Salary.

 

2.The definition of “Monthly Severance Amount” (as defined in your Participation
and Restrictive Covenant Agreement) will be revised to read as follows:

 

“Monthly Severance Amount” shall mean Participant’s Monthly Base Salary.

 

Except with respect to the amendments described herein, all terms of the Plan
and your Participation and Restrictive Covenant Agreement shall continue to
apply without modification.

 





 

 

To confirm your understanding of and agreement to the foregoing, please sign
below and return one duplicate original of this letter to Christina Flint. You
should keep the other duplicate original for your records.

 

  Sincerely,     Diplomat Pharmacy, Inc.

 

 

  By: /s/Brian Griffin   Name: Brian Griffin   Title: Chairman & CEO

 

I understand and agree to the terms of the foregoing.

 

By: /s/Daniel Davison     Daniel Davison  

 

Date: November 25, 2019  

 





 